     Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 1 of 16. PageID #: 128




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 The Noco Company, Inc.,                          Case No. 1:20cv1170

                                Plaintiff,
                 -vs-                             JUDGE PAMELA A. BARKER


 Zhejiang Quingyou Electronic                     MEMORANDUM               OPINION         AND
 Commerce Co., Ltd., et al.,                      ORDER

                                Defendants



         Currently pending is Plaintiff The Noco Company, Inc.’s Motion for Leave to Serve

Defendants through Alternative Means. (Doc. No. 12.) For the following reasons, Plaintiff’s Motion

is GRANTED IN PART and DENIED WITTHOUT PREJUDICE IN PART, as follows.

I.       Background

         On May 28, 2020, Plaintiff The Noco Company, Inc. (“Plaintiff” or “Noco”) filed a Complaint

for Patent Infringement against Defendant Zhejiang Qingyou Electronic Commerce Co., Ltd

(“Qingyou”). (Doc. No. 1.) Several months later, on September 16, 2020, Noco filed a First

Amended Complaint for Patent Infringement, in which it added Shenzhen Aojie Technology Co., Ltd

(“Aojie”) and Shenzhen Shi Shenai Dianzishangwu Youxian Gongsi (“Shenai”) as Defendants.

(Doc. No. 8.) According to Plaintiff, Defendants Qingyou, Aojie, and Shenai are all business entities

headquartered in China that do business under the name AUTOWN. (Id. at ¶¶ 3-5.)

         Noco designs and manufactures premium consumer battery chargers, jump starters, and other

portable power devices used primarily in the automotive and marine industries. (Id. at ¶ 12.) In July

2014, Noco filed a utility patent application covering its Genius Boost lithium jump starter, which

was granted and issued in April 2015 as U.S. Patent No. 9,007,015 (the “’015 Patent.”) (Id. at ¶ 19.)
 Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 2 of 16. PageID #: 129




In the First Amended Complaint, Noco alleges that “Defendants infringe the ‘015 Patent in violation

of 35 U.S.C. § 271 by making, using, offering to sell, and/or importing at least the following models

of compact lithium jump starter sold under the brand name AUTOWN that have safety features

claimed in the ‘015 Patent: RP-PI-03 and RP-PI-04.” (Id. at ¶ 23.)

       Noco alleges that Defendants sell their products to consumers in the United States online,

through Amazon.com, under the names “AUTOWN Direct” and “SHENAIUS.” (Id. at ¶¶ 7-8.) See

also Declaration of Aaron Williams (Doc. No. 13) at ¶¶ 3, 5.) Prior to initiating the instant lawsuit,

Noco, through counsel, attempted to ascertain physical addresses for Defendants Qingyou, Aojie, and

Shenai by conducting a “comprehensive and exhaustive search” of product instruction manuals,

Amazon.com, Facebook, Google and a credit management website called Mira Inform. (Doc. No.

13 at ¶ 2.) Noco discovered that Defendants Shenai and Aojie list their business names and physical

addresses on their Amazon pages. (Id. at ¶¶ 4, 6.) See also Doc. Nos. 13-1, 13-2. In addition, Noco

was able to obtain a different physical address for Defendant Aojie from a business report generated

from credit management company, Mira Inform. (Doc. No. 13 at ¶ 9; Doc. No. 13-3.) Finally, Noco

obtained a physical address for Defendant Qingyou in an instruction manual for an infringing product

sold by that defendant. (Doc. No. 13 at ¶ 7.)

       In all, Noco obtained a total of four physical addresses for Defendants Qingyou, Aojie, and

Shenai. In October 2020, Noco attempted to create Fed Ex shipping labels for these addresses but

had to alter some of them “in order to make them acceptable for Fed Ex’s shipping labels.” (Id. at ¶

11.) Through FedEx, Noco mailed Waiver of Service packages to Defendants at the four physical

addresses noted above. The packages sent to Defendants Shenai and Aojie at the physical addresses

listed on their respective Amazon.com pages were not delivered due to “Incorrect Address[es].” (Id.


                                                  2
 Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 3 of 16. PageID #: 130




at ¶¶ 12, 14.) The package sent to Defendant Aojie at the physical address obtained through Mira

Inform was successfully delivered; however, Noco states that “it was received by the building’s

mailroom and therefore it is unclear whether it ultimately reached Defendant Aojie.” (Doc. No. 12

at p. 4.) See also Doc. No. 13 at ¶ 13. The package sent to Defendant Qingyou at the physical address

listed in the product instruction manual was returned because it was “refused by recipient.” (Doc.

No. 13 at ¶ 15.)

       Noco also sent Waiver Packages to Defendants via electronic means. Specifically, on October

23, 2020, Noco sent Waiver Packages to Defendants Shenai and Aojie through Amazon Message

Center, which allows Amazon users to communicate directly with sellers. (Id. at ¶¶ 18, 19.) Both

messages “appeared to have been instantly relayed and did not bounce back.” (Id.) With regard to

Defendant Qingyou, Noco (1) emailed the Waiver Package to this Defendant at the email address

listed in its product instruction manual; and (2) delivered the Waiver Package through Facebook

Messenger via AUTOWNInternational. (Id. at ¶¶ 16, 17.) Both messages were relayed “less than a

minute later” and did not bounce back. (Id.)

       As of December 22, 2020, Noco “had not received any waivers, nor had it received any

communications from any of the Defendants.” (Id. at ¶ 20.)

       On January 12, 2021, Noco filed the instant Motion seeking leave pursuant to Fed. R. Civ. P.

4(f)(3) to serve Defendants Qingyou, Aojie, and Shenai by email and through the messaging centers

of Facebook and Amazon. (Doc. No. 12.) As these Defendants have not been served, no opposition

has been filed.

II.    Legal Standard




                                                 3
    Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 4 of 16. PageID #: 131




         As the Sixth Circuit has noted, the requirement of proper service of process “is not some

mindless technicality.” Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991). See also

Federal Trade Commission v. Repair All PC, LLC, 2017 WL 2362946 at * 2 (N.D. Ohio May 31,

2017). Rather, service of a summons and complaint “must meet constitutional due process and the

requirements of the federal rules in order for jurisdiction to exist over a defendant.” Federal Trade

Commission, 2017 WL 2362946 at * 2.

         Federal Rule of Civil Procedure 4(h) governs international service of process on foreign

businesses. Specifically, this Rule authorizes service of process on a foreign business in the same

“manner prescribed by Rule 4(f) for serving an individual, except personal delivery . . .” Fed. R. Civ.

P. 4(h)(2). Rule 4(f) provides, in relevant part, as follows:

         Unless federal law provides otherwise, an individual . . . may be served at a place not
         within any judicial district of the United States:

         (1) by any internationally agreed means of service that is reasonably calculated to give
         notice, such as those authorized by the Hague Convention on the Service Abroad of
         Judicial and Extrajudicial Documents;

         ***

         (3) by other means not prohibited by international agreement, as the court orders.

Fed. R. Civ. P. 4(f). 1




1
  Rule 4(f)(2) applies “if there is no internationally agreed means, or if an international agreement allows but does not
specify other means, by a method that is reasonably calculated to give notice: (A) as prescribed by the foreign country's
law for service in that country in an action in its courts of general jurisdiction; (B) as the foreign authority directs in
response to a letter rogatory or letter of request; or (C) unless prohibited by the foreign country's law, by: (i) delivering a
copy of the summons and of the complaint to the individual personally; or (ii) using any form of mail that the clerk
addresses and sends to the individual and that requires a signed receipt;.” Fed. R. Civ. P. 4(f)(2). Noco does not argue
that Rule 4(f)(2) is relevant to the instant motion.

                                                              4
    Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 5 of 16. PageID #: 132




           Here, the United States and China are both signatories to the Hague Convention on the Service

Abroad of Judicial and Extrajudicial Documents (hereinafter “the Hague Convention”), as referenced

in Rule 4(f)(1). See Noco Company v. Liu Chang, 2019 WL 2135665 at * 2 (N.D. Ohio May 15,

2019). 2 The Hague Convention is a multilateral treaty that was designed to supply a simple way to

serve process abroad, assure that foreign defendants receive actual and timely notice of suit, and

facilitate proof of service. See Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698

(1988); Water Splash, Inc. v. Menon, ---- U.S. -----, 137 S.Ct. 1504, 1507 (2017). The Hague

Convention states that it “shall apply in all cases, in civil or commercial matters, where there is

occasion to transmit a judicial or extrajudicial document for service abroad.” Hague Convention,

Art. 1. As the Supreme Court has noted, “[t]his language is mandatory,” and compliance with the

Hague Convention is required “in all cases in which it applies.” Volkswagenwerk Aktiengesellschaft,

486 U.S. at 699.

           “The primary innovation of the Convention is that it requires each state to establish a central

authority to receive requests for service of documents from other countries.” Id. at 698. The central

authority must attempt to serve the defendant by a method that is compatible with the receiving

country’s domestic laws, and then provide the applicant with a certificate either confirming that

service was successful or listing the reasons that prevented service. See Hague Convention, Articles

2-7. The Hague Convention also permits certain alternative methods of service (including through

postal channels) unless the receiving country objects. China has objected to most of these alternative

methods of service, including service by postal channels. See Liu Chang, 2019 WL 2135665 at * 2.




2
    See also the Hague Conference website located at https://www.hcch.net.
                                                            5
    Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 6 of 16. PageID #: 133




See also China – Central Authority & Practical Information, Hague Conference on Private

International Law, https://www.hcch.net/en/states/authorities/details3/?aid=243. As a result, for

service in China, the Hague Convention primarily authorizes service through China’s central

authority (i.e., the Ministry of Justice) that arranges for service according to domestic law. Id.

Although compliance with the Hague Convention is mandatory in all cases to which it applies, it does

not apply “where the address of the person to be served is not known.” 3 Hague Convention, Art. 1.

         The Sixth Circuit has not directly addressed whether a party must first attempt service through

the Hague Convention pursuant to Rule 4(f)(1) before seeking leave to use alternative methods of

service under Rule 4(f)(3). Many district courts within this Circuit have concluded that a party need

not do so, finding that there is no hierarchy or preference among the methods of service set forth in

Rule 4(f). See, e.g., Phoenix Process Equip. Co. v. Capital Equip. & Trading Co.., 250 F.Supp.3d

296, 306 (W.D. Ky. 2017); Lexmark Int’l Inc. v. Ink Techs. Printer Supplies, LLC, 295 F.R.D. 259,

260 (S.D. Ohio 2013); Federal Trade Commission, 2017 WL 2362946 at * 3; Slay v. IB Travelin,

Inc., 2019 WL 572877 at * 2 (W.D. Tenn. Feb. 12, 2019); Studio A Entertainment, Inc. v. Active

Distributors, Inc., 2008 WL 162785 at fn 1 (N.D. Ohio Jan. 15, 2008).

         Other district courts have expressly disagreed, finding that, if the Hague Convention is

applicable, Rule 4(f) requires that parties first attempt service by the means designated in the

Convention pursuant to Rule 4(f)(1). See, e.g., Liu Chang, 2019 WL 2135665 at * 4-5; Chanel v.

Zhibing, 2010 WL 1009981 at * 3 (W.D. Tenn. March 17, 2010); Chanel v. Xu, 2010 WL 396357 at



3
  Additionally, the Hague Convention does not apply if service can be completed without transmitting documents abroad,
e.g., if substitute service on a domestic agent of the defendant is valid under local law and completed. Further, in the case
of “urgency” the Hague Convention permits courts to enter “provisional or protective measures,” which has been
interpreted to include “special forms of service.” See Hague Convention, Art. 15; Notes of Advisory Committee on 1993
Amendment to Rule 4, subdivision (f)(3).
                                                             6
 Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 7 of 16. PageID #: 134




* 4 (W.D. Tenn. Jan. 27, 2010). Still other district courts within the Sixth Circuit have not expressly

decided the issue but have noted that the “preferred method for service of a foreign party is service

pursuant to the methods authorized by” the Hague Convention. See, e.g., Noco Company v. Shenzhen

Dika Na’er E-Commerce Co., Ltd., 2017 WL 11540638 at * 2 (N.D. Ohio Nov. 22, 2017); Noco

Company v. Shenzhen Anband Technology, 2018 WL 1373822 at * 2 (N.D. Ohio March 19, 2018);

Midmark Corp. v. Janak Healthcare Private Limited, 2014 WL 1764704 at * 2-3 (S.D. Ohio May 1,

2014).

         As regards Rule 4(f)(3), courts agree that service under that Rule must be (1) directed by the

court; and (2) not prohibited by international agreement. See e.g., Lexmark Intern., Inc. v. Ink

Technologies Printer Supplies, Inc., 295 F.R.D. 259 (S.D. Ohio 2013); Federal Trade Commission,

2017 WL 2362946 at * 3. Courts have further found that, before service may be authorized under

that Rule, parties may be required to show that they have “reasonably attempted to effectuate service

on the defendant, and that the circumstances are such that the district court’s intervention is necessary

to obviate the need to undertake methods of service that are unduly burdensome or that are untried

but likely futile.” Shenzhen Anband Technology, 2018 WL 1373822 at * 2. See also Phoenix Process

Equip. Co., 250 F.Supp.3d at 306; Federal Trade Commission, 2017 WL 2362946 at * 3; Ahkeo Labs

LLC v. Plurimi Investment Managers, LLP, 2017 WL 2793918 at * 2 (N.D. Ohio June 26, 2017).

         Lastly, the Court must ensure that alternative means of service under Rule 4(f)(3) “comport

with constitutional notions of due process, namely that the service of process be reasonably

calculated, under all the circumstances, to apprize [sic] interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Lexmark Int’l Inc. v. Ink Techs. Printer

Supplies, LLC, 291 F.R.D. 172, 174 (S.D. Ohio 2013). See also Aerodyn Engineering LLC v. Fidia


                                                    7
 Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 8 of 16. PageID #: 135




Co., 2020 WL 3000509 at * 1 (E.D. Mich. June 4, 2020); Federal Trade Comm’n, 2017 WL 2362946

at * 2.

          Rulings on alternative service under Rule 4(f)(3) are discretionary. See Shenzhen Anband

Technology, 2018 WL 1373822 at * 2; Federal Trade Commission, 2017 WL 2362946 at * 3. As

one district court noted, “Rule 4(f)(3) empowers the court with flexibility and discretion to fit the

manner of service utilized to the facts and circumstances of the particular case.” Federal Trade

Commission, 2017 WL 2362946 at * 3.

III.      Analysis

          In the instant case, Noco has not attempted to serve Defendants Qingyou, Shenai, or Aojie

pursuant to the Hague Convention; i.e., by transmitting the appropriate service documents to China’s

Central Authority for service according to domestic law. In its Motion, Noco asserts that it should

not be required to do so, and that alternative service should be permitted under Rule 4(f)(3), because

its attempts to mail Waiver Packages to the Defendants have all failed. (Doc. No. 12.) Specifically,

Noco states that mailings to the public physical addresses posted on Amazon for Defendants Shenai

and Aojie were returned for incorrect addresses, and that it is unknown whether the alternate physical

address for Defendant Aojie is “true and accurate” as it only reflected delivery to a building mailroom.

(Id.) Noco further argues that its attempted mailing to Defendant Qingyou “entirely failed” due to

Qingyou’s refusal to accept Plaintiff’s Waiver Package. (Id.) Lastly, Noco asserts that, under the

circumstances presented, service through email and/or third-party messaging centers (such as

Amazon and Facebook) are reasonably calculated to give notice and, therefore, comport with due

process. (Id. at pp. 8-11.)




                                                   8
 Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 9 of 16. PageID #: 136




       The Court will address Noco’s arguments with respect to each of the three Defendants

separately, below.

       A.      Defendant Shenai

       For the following reasons, the Court grants Noco’s request to serve Defendant Shenai through

Amazon’s Message Center. As an initial matter, the Court finds that the Hague Convention does not

apply because Defendant Shenai’s address is unknown. Specifically, as set forth supra, Noco has

presented evidence that (1) Shenai provided a physical address on its SHENAIUS Direct Amazon

storefront; (2) Noco mailed a Waiver Package to that address on October 23, 2020 via Fed Ex

International Priority; and (3) that Package was not delivered due to “incorrect address.” (Doc. No.

13 at ¶¶ 5, 6, 10, 12; Doc. No. 13-2.) Noco has further indicated that it did not find any other physical

address for Defendant Shenai, despite conducting a “comprehensive and exhaustive search.” (Doc.

No. 13 at ¶ 2.) Based on the above, the Court agrees that Defendant Shenai’s address is unknown.

Therefore, the Hague Convention does not apply and Rule 4(f)(1) is not applicable.

       The Court further finds that, under the circumstances presented, service on Defendant Shenai

through Amazon Message Center is appropriate and reasonably calculated to apprise Shenai of the

instant lawsuit. As an initial matter, the Court finds that Noco reasonably attempted to effectuate

service by sending the Waiver Package to the physical address provided by Defendant Shenai on its

Amazon storefront. The Court further finds that service through electronic channels (such as email

and Amazon Message Center) is not prohibited by the Hague Convention. See, e.g., Shenzen Dika

Na’er E-Commerce Co., Ltd., 2017 WL 11540638 at * 3 (noting that “federal courts have repeatedly

found that email service is not prohibited by the Hague Convention”); Shenzhen Anband Technology,

2018 WL 1373822 at * 3 (same); Lexmark Int’l, 295 F.R.D. at 261 (same). This is the case even


                                                   9
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 10 of 16. PageID #: 137




where a signatory country has objected to the alternative methods of service in Article 10, as China

has. See Lexmark Int’l, 295 F.R.D. at 262; Noco v. Khaustov, 2019 WL 4218637 at * 3 (N.D. Ohio

Sept. 5, 2019) (“[F]ederal courts have found that ‘[w]here a signatory nation has objected to the

alternative means of service provided by the Hague Convention, that objection is expressly limited

to those means and does not represent an objection to other forms of service, such as email or

publication.’”) (quoting Adidas AG v. Adidas.style, 2018 WL 1801197 at * 1 (S.D. Fla. Feb. 7, 2018)).

       Finally, Noco has provided sufficient information from which the Court can determine that

the requested alternative service via Amazon Message Center is reasonably calculated to reach

Defendant Shenai.    Specifically, Noco has presented evidence that Defendant Shenai sells its

AUTOWN jump starter products entirely through Amazon under the seller name “SHENAIUS.”

(Doc. No. 13 at ¶ 5, 18.) Noco further asserts that it delivered the Waiver Package to Shenai through

Amazon’s Message Center (via SHENAIUS) and that it appeared to have been instantly relayed and

did not bounce back. (Id. at ¶ 18.)

       Courts have authorized electronic service under similar circumstances, particularly where a

defendant’s business takes place online and the defendant has provided an incomplete or incorrect

physical address. As one district court explained:

       Serving Defendants by e-mail not only meets constitutional standards, but also is the
       method of service most likely to reach Defendants. Defendants have organized their
       online business so that the only way customers can contact them to place an order or
       lodge an inquiry is by e-mail. Although every physical address listed by Defendants
       proved to be fraudulent upon investigation, every e-mail account listed was active.
       This is hardly surprising. Any e-commerce merchant depends on electronic
       communication, and in particular e-mail, for his livelihood. See Alexandra Jacobs,
       Happy Feet: Inside the Online Shopping Utopia, The New Yorker, Sept. 14, 2009, at
       67 (noting that most web merchants “seem to be operated by spectral forces rather
       than human beings” because they handle customer service solely by e-mail). Even “e-
       business scofflaw[s],” Rio Props., 284 F.3d at 1018, must maintain valid e-mail


                                                 10
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 11 of 16. PageID #: 138




       accounts and check them regularly to receive new orders and provide customers with
       receipts and shipping information.

Chanel v. Xu, 2010 WL 396357 at * 4. See also Aerodyn, 2020 WL 3000509 at * 2 (“Plaintiff is also

correct in asserting that service via email comports with principles of due process where the serving

party has shown, as Plaintiff has done here, that the party being served does business online and the

identified emails are valid.”) Moreover, courts have expressly allowed service through Amazon’s

messaging center under Rule 4(f)(3). See, e.g., Noco v. Liu Chang, 2020 WL 533021 at * 3 (N.D.

Ohio Feb. 3, 2020) (“While Amazon’s messaging center is not email per se, courts have allowed

service to Chinese defendants through other electronic messaging services, including through

Amazon’s messaging center.”) (collecting cases).

       In light of Noco’s good faith efforts to service Defendant Shenai via both physical and

electronic means, the Court grants Noco’s Motion with respect to this Defendant and orders Noco to

serve Defendant Shenai through Amazon Message Center via SHENAIUS within fourteen (14) days

of the date of this Order. Noco shall comply with Fed. R. Civ. P. 4 by providing proof of service

once service is completed by the above approved means. In addition, the Court directs Noco to serve

a copy of all pleadings on Defendant Shenai through Amazon’s messaging center. Should Defendant

Shenai enter a formal appearance, service shall revert to standard processes.

       B.      Defendants Aojie

       The Court is not persuaded, however, that service by alternative means is appropriate with

respect to Defendant Aojie. Unlike with Defendant Shenai, Noco has not demonstrated that the

physical address for Defendants Aojie is unknown. To the contrary, Noco avers that it was able to

obtain a physical address for Defendant Aojie from a business report generated from credit

management company, Mira Inform. (Doc. No. 13 at ¶ 9; Doc. No. 13-3.) Noco mailed a Waiver

                                                 11
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 12 of 16. PageID #: 139




Package to this address via Fed Ex International Priority and that package was successfully delivered

to the building’s mailroom. (Doc. No. 13 at ¶ 13.) Thus, by its own admission, Noco has a viable

physical address for Defendant Aojie.

       Noco asserts, however, that it is “unclear whether [the Waiver Package] ultimately reached

Defendant Aojie” because it was accepted by the mailroom and Noco did not receive a response to

the Waiver materials. (Doc. No. 12.) The Court rejects this argument. Standing alone, the mere fact

that the package was accepted by a mailroom (rather than by Defendant Aojie itself) does not

necessarily demonstrate that the physical address is inaccurate. Moreover, the fact that Aojie has not

responded to Noco’s waiver request is insufficient evidence that the physical address obtained from

Mira Inform for Aojie is inaccurate. Unlike situations where both parties are located in the United

States, foreign defendant Aojie is under no obligation to respond to the waiver request. See Liu

Chang, 2019 WL 2135665 at * 4 (citing 4B Charles Alan Wright et al., Federal Practice & Procedure:

Civil § 1134 (explaining that, when a foreign defendant chooses not to consent, no obligations are

created by the request to waive service)).

       Accordingly, the Court finds that Defendant Aojie’s physical address is not unknown and

Noco has not demonstrated that any other exception to the Hague Convention applies. Therefore, the

Court finds that the Hague Convention applies to Defendant Aojie. The question, then, is whether

Noco is required, pursuant to Rule 4(f)(1), to first attempt to serve Defendant Aojie through the means

set forth in the Hague Convention before petitioning the Court for alternative service under Rule

4(f)(3). As discussed above, the Sixth Circuit has not decided this issue and district courts within this

Circuit are divided. Compare Phoenix Process Equip. Co.., 250 F.Supp.3d at 306; Lexmark Int’l Inc.,




                                                   12
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 13 of 16. PageID #: 140




295 F.R.D. at 260; Federal Trade Commission, 2017 WL 2362946 at * 3 with Liu Chang, 2019 WL

2135665 at * 4-5; Zhibing, 2010 WL 1009981 at * 3; Xu, 2010 WL 396357 at * 4.

       For the following reasons, the Court finds that Noco must attempt service on Defendant Aojie

pursuant to the procedures set forth in the Hague Convention before seeking alternative service under

Rule 4(f)(3). As noted supra, the Hague Convention states that it “shall apply in all cases, in civil or

commercial matters, where there is occasion to transmit a judicial or extrajudicial document for

service abroad.” Hague Convention, Art. 1 (emphasis added). As the Supreme Court has noted,

“[t]his language is mandatory,” and compliance with the Hague Convention is required “in all cases

in which it applies.” Volkswagenwerk Aktiengesellschaft, 486 U.S. at 699.

       Moreover, the Advisory Committee Notes to Rule 4 explicitly recognize the mandatory nature

of using the methods of service contained in the Hague Convention when it applies:

       Paragraph (1) gives effect to the Hague Convention on the Service Abroad of Judicial
       and Extrajudicial Documents, which entered into force for the United States on
       February 10, 1969. See 28 U.S.C.A., Fed. R. Civ. P. 4 (Supp.1986). This Convention
       is an important means of dealing with problems of service in a foreign country. See
       generally 1 B. Ristau, International Judicial Assistance §§ 4-1-1 to 4-5-2 (1990). Use
       of the Convention procedures, when available, is mandatory if documents must
       be transmitted abroad to effect service. See Volkswagenwerk Aktiengesellschaft v.
       Schlunk, 486 U.S. 694 (1988) (noting that voluntary use of these procedures may be
       desirable even when service could constitutionally be effected in another manner); J.
       Weis, The Federal Rules and the Hague Conventions: Concerns of Conformity and
       Comity, 50 U.Pitt.L.Rev. 903 (1989). Therefore, this paragraph provides that,
       when service is to be effected outside a judicial district of the United States, the
       methods of service appropriate under an applicable treaty shall be employed if
       available and if the treaty so requires.

Fed. R. Civ. P. 4, Adv. Committee Notes (1993 Amendments) (emphasis added). In light of the

above, several district courts have determined that, where the Hague Convention is applicable, Rule

4(f) requires the parties to first attempt service by the means designated in the Convention. See, e.g,

Liu Chang, 2019 WL 2135665 at * 4-5 (where physical address of defendant was known, “the Hague

                                                  13
    Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 14 of 16. PageID #: 141




Convention procedures are mandatory”); Zhibing, 2010 WL 1009981 at * 3 (“If [the Hague

Convention applies], Rule 4 requires the parties first to attempt service by the means designated in

the Convention.”); Xu, 2010 WL 396357 at * 4 (same). See also Rice v. Electrolux Products, 2018

WL 4964076 at * 4 (M.D. Pa. Oct. 15, 2018) (“The United States Supreme Court as well as the

Advisory Committee to the Federal Rules of Civil Procedure have explained that use of Convention

procedures is ‘mandatory’ if documents must be transmitted abroad to effect service.”). 4

         Moreover, Noco has not offered any sound justification for circumventing the Hague

Convention procedures in order to serve Defendant Aojie. The Court recognizes the delay this

decision may cause and is sympathetic to the potential costs and difficulties of this process. However,

as noted, Noco has not demonstrated that the physical address it obtained from Mira Inform for

Defendant Anjoie is incorrect or inaccurate.                 To the contrary, Noco’s Waiver Package was

successfully delivered to that address. As such, the Hague Convention applies and use of its

procedures is mandatory before alternative methods of service may be authorized under Rule 4(f)(3).

See Volkswagenwerk Aktiengesellschaft, 486 U.S. at 699.

         Accordingly, Noco’s Motion for Alternative Service with respect to Defendant Aojie is denied

without prejudice. Noco must instead proceed with service through China’s Central Authority

pursuant to the dictates of the Hague Convention. If China does not effect service on Defendant




4
  Many of the district courts that have reached the opposite conclusion rely on the Ninth Circuit’s decision in Rio
Properties, Inc. v. Rio International Interlink, 284 F.3d 1007 (9th Cir. 2002). That decision, however, involved service
in a country that was not a member of the Hague Convention (i.e., Costa Rica). Indeed, in Rio, the Ninth Circuit expressly
acknowledged that: “A federal court would be prohibited from issuing a Rule 4(f)(3) order in contravention of an
international agreement, including the Hague Convention referenced in Rule 4(f)(1). The parties agree, however, that the
Hague Convention does not apply in this case because Costa Rica is not a signatory.” Rio Properties, 284 F.3d at fn 4.
                                                           14
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 15 of 16. PageID #: 142




Aojie within six months of Noco’s request, Noco may file a renewed motion to serve Defendant Aojie

by alternative means.

       C.      Defendant Qingyou

       For similar reasons, the Court denies Noco’s request for alternative service with respect to

Defendant Qingyou. As discussed supra, Noco obtained a physical address for Defendant Qingyou

in an instruction manual for an infringing product sold by that defendant. (Doc. No. 13 at ¶ 7.) Noco

does not contend that this address is inaccurate or incomplete. Rather, Noco argues that alternative

service is warranted under Rule 4(f)(3) because the Waiver Package was “refused by recipient.”

       The Court is not persuaded that Noco may circumvent the mandatory procedures of the Hague

Convention because, on one occasion, a mailing sent to Defendant Qingyou was refused. Indeed,

Noco does not direct this Court’s attention to any binding authority to that effect. The fact remains

that Noco has not demonstrated that the physical address for Defendant Anjoie is incorrect or

inaccurate. As such, and for all the reasons set forth above, the Hague Convention applies and use

of its procedures is mandatory before alternative methods of service may be authorized under Rule

4(f)(3). See Volkswagenwerk Aktiengesellschaft, 486 U.S. at 699.

       Accordingly, Noco’s Motion for Alternative Service with respect to Defendant Qingyou is

denied without prejudice. Noco must instead proceed with service through China’s Central Authority

pursuant to the dictates of the Hague Convention. If China does not effect service on Defendant

Qingyou within six months of Noco’s request, Noco may file a renewed motion to serve Defendant

Qingyou by alternative means.




                                                 15
Case: 1:20-cv-01170-PAB Doc #: 14 Filed: 01/27/21 16 of 16. PageID #: 143




IV.    Conclusion

       For all the reasons set forth above, Plaintiff’s Motion for Alternative Service (Doc. No. 12) is

GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART, as follows. Plaintiff’s

Motion for Alternative Service is granted with respect to Defendant Shenai. Noco is ordered to serve

Defendant Shenai through Amazon Message Center via SHENAIUS within fourteen (14) days of the

date of this Order. Noco shall comply with Fed. R. Civ. P. 4 by providing proof of service once

service is completed by the above approved means. In addition, the Court directs Noco to serve a

copy of all pleadings on Defendant Shenai through Amazon’s messaging center. Should Defendant

Shenai enter a formal appearance, service shall revert to standard processes.

       Plaintiff’s Motion for Alternative Service is denied with respect to Defendants Aojie and

Qingyou. Noco must instead proceed with service of these Defendants through China’s Central

Authority pursuant to the dictates of the Hague Convention. If China does not effect service on

Defendants Anjoie and/or Qingyou within six months of Noco’s request, Noco may file a renewed

motion to serve these Defendants by alternative means.

       IT IS SO ORDERED.




                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: January 27, 2021                                U. S. DISTRICT JUDGE




                                                 16
